internal_revenue_service number release date index number ------------------------------------------------- ---------------- ------------------------------------------------------ ----------------------------- ------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-150563-03 date date - legend trust ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------ ----------------------- ------------------------ ------------------ -------------------------- ----------------------- ------------------------------- ------------------------ ------------------------ ------------------- ---------------------- decedent date date date spouse child grandchild grandchild grandchild great-grandchild ------------------------ great-grandchild -------------------------- great-grandchild -------------------- great-grandchild ------------------------- great-grandchild -------------------- great-grandchild ------------------------- date date state date state statute state statute date ----------------- ----------------- -------- -------------------------- ----------------------------------------------------------- --------------------------------------------------------- ---------------------- this is in response to your letter dated date and prior article third paragraph e of the will provides that in case the net_income the facts and representations submitted are summarized as follows decedent article third paragraphs d and d of the will provide generally that the plr-150563-03 dear ------------------------------------- correspondence requesting rulings on the income and generation-skipping_transfer gst tax consequences of a division and modification of the trust died on date leaving a last will and testament dated date as amended by a codicil dated date collectively referred to as the will article third of the will established the trust for the benefit of decedent’s grandchildren and their lawful issue trustees shall pay the net_income of the trust in their discretion to decedent’s grandchildren and their lawful issue share and share alike per stirpes payable to any beneficiary is at any time in the opinion of the trustees insufficient for the maintenance and education of such beneficiary the trustees may in their discretion expend from time to time such sum or sums from the principal of the trust estate as may be necessary for that purpose twenty years after the death of the survivor of spouse child and decedent’s grandchildren grandchild grandchild and grandchild upon termination the trustees shall transfer pay over deliver and convey the trust estate together with all accumulations and undistributed_income to the lawful issue of decedent’s grandchildren share and share alike per stirpes was survived by two children great-grandchild and great-grandchild grandchild was survived by four children great-grandchild great-grandchild great-grandchild and great-grandchild grandchild was not survived by lawful issue great-grandchildren through are collectively referred to as the primary beneficiaries and grandchild accordingly the trust will terminate on date twenty years after the date of grandchild 2’s death and the trust estate will be distributed to the primary beneficiaries share and share alike per stirpes if they are then living constructive additions have been made to the trust after date grandchild grandchild and grandchild are all deceased grandchild grandchild died on date and survived each of spouse child grandchild article third paragraph f of the will provides that the trust shall terminate the trust is governed by state law it is represented that no additions or the trustees represent that the investment goals and needs of the as a result of the severance of the trust each and every asset of the trust was plr-150563-03 primary beneficiaries of the trust have become divergent accordingly on date the trustees and the primary beneficiaries of the trust entered into an agreement as authorized by state law the agreement divided the trust into three separate and equivalent sub-trusts pursuant to the trust severance provisions of state statute and converted each of the sub-trusts from an income trust to a total_return_trust as authorized under the total_return_trust provisions of state statute severed on a fractional basis and allocated proportionately among three sub-trusts the first sub-trust is for the primary benefit of great-grandchild the second sub-trust is for the primary benefit of great-grandchild the third sub-trust is for the primary benefit of great-grandchildren through state law authorizes trustees without court approval to sever a single trust into two or more separate trusts provided that the aggregate interest of each beneficiary of the separate sub-trusts after severance is substantially equivalent to the beneficiary’s interest before the severance the trustees allocated a fractional share of the assets of the trust to the sub-trusts after the severance each primary beneficiary has an interest identical to their interest in the income and principal of the sub-trust that he or she had in the trust prior to the severance in addition each sub-trust has terms identical to those of the trust each sub-trust will terminate on date and upon termination distributions will be made to the current primary beneficiaries as if there had been no severance the trustees of each sub-trust retain the discretionary standard contained in the trust to distribute principal to the primary beneficiary or beneficiaries of that sub-trust in the event the trustees of a sub-trust determine that a discretionary distribution of principal to a primary beneficiary of the sub-trust should be made the trustees of the other two sub-trusts created from the same trust as a result of the severance are required to distribute to such primary beneficiary a pro_rata portion of such discretionary principal distribution so that the source of funds for any discretionary principal distribution will remain identical and unchanged both before and after the severance if the trustee or a court determines that the conversion will enable the trustee to better carry out the purposes of the trust and is in the best interest of the trust beneficiaries state statute provides that the trust distribution amount may not be less than the net_income of the trust the conversion of the income trust to a total_return_trust changed the definition of income distributable annually by the trust and sub-trusts to the greater of net trust accounting_income or a five percent unitrust_amount determined on a three- year average basis in accordance with state law the trustees and the state statute authorizes the conversion of an income trust to a total_return_trust plr-150563-03 primary beneficiaries determined and agreed that the conversion to a total_return_trust would enable the trustees to better carry out the purposes of the trust and would be in the interest of the beneficiaries requirement that trust distributions may not be less than the net_income of the trust on date state statute was amended by prospectively deleting the the following rulings have been requested the exercise of the trustees’ power to sever the trust on a fractional basis into three separate sub-trusts in accordance with state law will not adversely affect the trust’s status as exempt from the gst tax and the three sub-trusts created as a result of the severance will remain exempt from the gst tax the exercise of the trustees’ power to convert the trust and sub-trusts to total return trusts in accordance with the total_return_trust provisions of state law distributing after conversion an annual amount equal to the greater of net trust accounting_income or five percent of trust asset value will not adversely affect the trust’s status as exempt from the gst tax and the sub-trusts created as a result of the severance will remain exempt from the gst tax a subsequent modification of the trust and sub-trusts in accordance with state statute as amended to provide that the trusts distribute an annual amount equal to a five percent unitrust_amount and remove prospectively the requirement that distributions not be less than net_income if made in accordance with state law will not adversely affect the trusts’ status as exempt from the gst tax however since such modification is not required by state law such modification is not necessary to maintain the trusts’ status as exempt from the gst tax the exercise of the trustees’ power to sever the trust on a fractional basis into three separate sub-trusts in accordance with state law will not cause the trust the sub-trusts or their beneficiaries to realize gain_or_loss from the sale_or_other_disposition of property under sec_1001 of the code the exercise of the trustees’ power to convert the trust and sub-trusts to unitrusts in accordance with the total_return_trust provisions of state law distributing after conversion an annual amount equal to the greater of net trust accounting_income or five percent of trust asset value will not cause the trust the sub-trusts or their beneficiaries to realize gain_or_loss from the sale_or_other_disposition of property under sec_1001 plr-150563-03 after the severance of the trust each asset of each sub-trust has the same basis and holding_period that it had in the trust and after the severance of the trust into three separate sub-trusts each sub-trust is treated as a separate taxpayer under sec_643 sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 of the generation-skipping_transfer_tax sec_2611 defines the term generation-skipping_transfer as a taxable ruling_request sec_1 and distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date regulations provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that for purposes of this section a plr-150563-03 generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the identity of the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in the sec_26_2601-1 example involves a_trust that is irrevocable on or plr-150563-03 appropriate local court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining the income to be a percent unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under the facts of the example no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes date and there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 the trust into three sub-trusts as described above does not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the severance does not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the trust the conversion of the trust and sub-trusts to total return trusts does not result in a shift of any beneficial_interest to any beneficiary who occupies a lower generation than the beneficiaries holding the beneficial interests prior to the modification further the conversion to total return trusts does not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the trust accordingly the severance and conversion to total return trusts does not cause the trust or the sub-trusts to lose their gst exempt status based on the facts submitted and the representations made the severance of in the present case the trust was established and became irrevocable on furthermore a subsequent modification of the trust and sub-trusts in sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes all income from whatever plr-150563-03 accordance with state statute as amended to provide that the trusts distribute an annual amount equal to a five percent unitrust_amount and remove prospectively the requirement that distributions not be less than net_income if made in accordance with state law will not adversely affect the trusts’ status as exempt from the gst tax however since state law does not require such modification such modification is not necessary to maintain the trusts’ status as exempt from the gst tax ruling_request sec_4 and source derived including gains derived from dealings in property and under sec_61 from an interest in a_trust property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite based on the information submitted and the representations made in the ruling_request the severance of the trust does not result in a material difference in the legal entitlements enjoyed by any of the trust beneficiaries likewise a conversion from an an exchange of property results in the realization of gain_or_loss under sec_1001 if a partition of jointly owned property is not a sale_or_other_disposition of property sec_1_1015-2 provides that in the case of property acquired after plr-150563-03 income_interest to a unitrust_interest as described above will not cause the beneficiaries to have materially different or additional rights to the trust accordingly no gain_or_loss is recognized on the severance and modification of the trust for purposes of sec_1001 ruling_request sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a of the internal_revenue_code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 of the income_tax regulations that because sec_1001 does not apply to the severance and conversion of the trust assets under sec_1015 the basis of the sub-trusts’ assets and unitrusts’ assets will be the same after the severance and conversion as the basis of those assets before the severance and conversion furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the sub-trusts will include the holding periods of the assets in the hands of the trust ruling_request or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax based upon the information submitted and representations made we conclude sec_643 provides that under regulations prescribed by the secretary two the rulings contained in this letter are based upon information and plr-150563-03 based on the facts submitted and representations made we conclude that while the sub-trusts will have the same grantor they have different primary beneficiaries and will be managed and administered separately therefore we conclude that the sub-trusts will be treated as separate trusts for federal_income_tax purposes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied with respect to the income_tax consequences of any transaction of the code provides that it may not be used or cited as precedent being sent to your authorized representative these rulings are directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
